Appellant was convicted of burglary, his punishment being assessed at ten years confinement in the penitentiary.
This record is before us without a statement of facts, bills of exception, or motion for new trial. The record does not show that notice of appeal was given and entered in the court below. There is a recitation at the close of the sentence, that inasmuch as defendant *Page 606 
has given notice of appeal the judgment will be suspended, but under the decisions this is held not to be sufficient entry of notice of appeal. In any event, in the condition the record is presented, there is nothing the court can review, and the judgment would be affirmed if jurisdiction had attached, but because of want of notice of appeal as required by the statute the appeal is dismissed.
Dismissed.